


EXHIBIT 10.1
    
SECOND AMENDMENT TO LEASE AGREEMENT


This Second Amendment to Lease Agreement (this "Amendment") is entered into as
of October 8, 2015 (the "Effective Date") by and between FPG ASPEN LAKE OWNER,
LP, a Delaware limited partnership (as successor-in-interest to 13785 Research
Blvd, LLC, a Texas limited liability company) (the "Landlord"), as landlord, and
LDR SPINE USA, INC., a Delaware corporation (the "Tenant"), as tenant.


RECITALS


WHEREAS, the predecessor-in-interest to Landlord and Tenant are parties to that
certain Lease Agreement dated August 10, 2011 (the “Initial Lease”), as amended
by a First Amendment to Lease dated as of November 5, 2012 (the “First
Amendment”) (the Initial Lease and the First Amendment are collectively referred
to as the “Lease”), for that certain space consisting of approximately 67,407
square feet of Rentable Area commonly known as Suites 100, 175, 180 and 200 (the
“Original Premises”) on the first (1st) and second (2nd) floors of in the
building known as Aspen Lake Office Building located at 13785 Research Boulevard
in the City of Austin, State of Texas (the “Building”).
WHEREAS, Landlord and Tenant desire to provide for the expansion of the Original
Premises into additional space on the first (1st) and third (3rd) floors of the
Building, and to further amend the Lease as set forth below, on the terms and
conditions set forth below.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
AGREEMENTS


1.Defined Terms and References. The recitals set forth above are herein
incorporated by reference and agreed to by Landlord and Tenant. All capitalized
terms used herein that are not defined herein but are defined in the Lease shall
have the same meanings herein as in the Lease.


2.Extension of Lease Term. The “Term” is extended for a period of time
commencing on December 1, 2019 and expiring on the date (the “Expiration Date”)
which is the last day of the month in which the Extended Date (hereinafter
defined) occurs, subject to Section 3(e)(ii) hereof. The “Extended Date” shall
mean the date which is November 30, 2024 plus the number of days occurring
between November 30, 2015 and the Suite 350 APCD (hereinafter defined);
provided, however, if Tenant timely elects to terminate its obligations with
respect to Suite 350 pursuant to Section 3(e)(i) hereof, then the Extended Date
shall be November 30, 2024, and if Tenant timely elects to reduce the Lease Term
pursuant to Section 3(e)(ii) hereof, then the Extended Date shall be November
30, 2019. The defined term “Term” shall include the Term as extended hereby.
Tenant and Landlord shall execute and deliver agreements in the form attached to
the Lease as Exhibit E and made a part hereof specifying, among other matters,
the First Floor APCD (hereinafter defined), the Suite 350 APCD and the new
Expiration Date, as applicable. After each determination of the First Floor APCD
and the Suite 350 APCD, Landlord shall prepare and deliver such applicable
agreements to Tenant, and Tenant shall execute and deliver such agreements to
Landlord within five (5) business days of Tenant's receipt thereof. Failure to
sign said agreement shall not affect the First Floor APCD, the Suite 350 APCD or
expiration of the term of this Lease or any other terms and conditions of this
Lease.



-1-

--------------------------------------------------------------------------------




3.Lease of Additional Premises.


(a)    Subject to the terms of the Lease, Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, the Additional Premises (as defined below).


(b)    The Term with respect to the First Floor Premises (hereinafter defined)
shall commence on the date (the “First Floor APCD”) that Landlord delivers the
First Floor Premises to Tenant in broom-clean condition and free of all
tenancies, and continue through the Expiration Date, as herein extended. Prior
to the First Floor APCD, Landlord shall have relocated the fitness center as set
forth in Section 11 hereof. Effective as of the First Floor APCD, the term
“Premises” is hereby revised to include the First Floor Premises for all
purposes set forth in the Lease, except as expressly provided in this Amendment.


(c)    The Term with respect to Suite 350 shall commence on the date (the “Suite
350 APCD”) that Landlord delivers Suite 350 to Tenant in broom-clean condition
and free of all tenancies, and continue through the Expiration Date, as herein
extended. Effective as of the Suite 350 APCD, the term “Premises” is hereby
revised to include Suite 350 for all purposes set forth in the Lease, except as
expressly provided in this Amendment.
 
(d)    “Additional Premises” shall mean those certain premises shown on the
drawings attached hereto as Exhibit A and made a part hereof, located on the
first (1st) and third (3rd) floors of the Building. The Additional Premises
contain a total of 22,437 square feet of Rentable Area, which is comprised of
(i) 18,930 square feet of Rentable Area consisting of Suite 350 and the common
hallway on the third (3rd) floor of the Building (“Suite 350”), plus (ii) 3,507
square feet of Rentable Area on the first (1st) floor of the Building (the
“First Floor Premises”).


(e)    Tenant hereby acknowledges and agrees that Suite 350 is currently
occupied by another tenant, Q2 Software, Inc., D/B/A Q2EBANKING, a Delaware
corporation (“AP Tenant”), which AP Tenant is moving from Suite 350 to an
adjacent building to the Building, otherwise known as Aspen Lake II. In the
event that AP Tenant does not vacate Suite 350 on or the date which is ninety
(90) days after AP Tenant has received a Certificate of Occupancy from the City
of Austin for its premises in Aspen Lake II, Landlord shall promptly use
commercially reasonable efforts to institute and pursue a forcible entry and
detainer suit or other applicable eviction proceedings against AP Tenant. As
soon as reasonably practical following AP Tenant’s vacation of Suite 350,
Landlord shall tender possession of Suite 350 to Tenant. If Landlord is unable
to tender possession of Suite 350 to Tenant by the date (the “Tender Date”) that
is three hundred sixty-five (365) days from the date that AP Tenant has received
a Certificate of Occupancy from the City of Austin for its premises in Aspen
Lake II (which date may be extended 60 days by written notice from Landlord to
Tenant if Landlord has filed a suit for possession and believes in good faith
that possession will be awarded to Landlord within such 60 days), then, within
thirty (30) days after the Tender Date (the “Option Notice Date”), which Option
Notice Date shall in no event be later than December 31, 2016 (the “Outside
Option Notice Date”), Tenant shall have the option to elect, by giving Landlord
written notice, the following options:


(i)    Tenant may elect to terminate its obligations under this Amendment to
lease Suite 350, whereupon this Amendment shall be automatically amended as
follows:


(1)     The “Total Annual Base Rent” and the “Total Monthly Installment of Base
Rent” due from and after the Suite 350 APCD pursuant to Section 5 hereof shall
be reduced proportionately to exclude Suite 350 from the calculation for amounts
due from and after the Suite 350 APCD.



-2-

--------------------------------------------------------------------------------




(2)    The second sentence of Section 6 hereof shall be deleted.


(3)    The second sentence of Section 7 hereof shall be deleted.


(4)     The “Future Allowance” provided in Section 9(a) hereof shall be reduced
proportionately to exclude Suite 350 from the calculation.


(5)     Sections 12 and 13 hereof shall be deleted.


(6)    All references to “Suite 350” and the “Suite 350 APCD” shall be deleted.


(7)    Any obligation of Landlord to lease to Tenant, or Tenant to lease from
Landlord, Suite 350 shall terminate.


(ii)    If, and only if, Tenant elects to terminate its obligations under this
Amendment to lease Suite 350 pursuant to subsection (i) above, Tenant may also
elect to reduce the Term so that the Expiration Date is November 30, 2019,
whereupon this Amendment shall be automatically amended to provide that Landlord
shall have no obligation to pay, or make available to Tenant, the Future
Allowance provided in Section 9(a) hereof and except for the definition of
Qualified Expenses, Section 9(a) hereof shall be deleted.


If Tenant fails to elect to exercise its option under Section 3(e)(i) on or
before the Option Notice Date for any reason whatsoever, then (x) such options
contained in Section 3(e) hereof shall automatically terminate, (y) Tenant shall
be deemed to have waived its right to exercise such options, and (z) Landlord
shall have the right to terminate its obligations under this Amendment to lease
Suite 350 to Tenant by giving written notice of such election to Tenant,
whereupon Landlord shall be entitled to lease Suite 350 to any other person or
entity and the Lease shall be automatically amended as provided in subsections
3(e)((i)(1)-(7) hereof.


(f)    If Landlord is unable to tender possession of Suite 350 to Tenant on or
before Outside Option Notice Date, Landlord shall have the right to terminate
its obligations under this Amendment to lease Suite 350 to Tenant, whereupon
Landlord shall be entitled to lease Suite 350 to any other person or entity and
the Lease shall be automatically amended as provided in subsections
3(e)((i)(1)-(7) hereof.


(g)    Within ten (10) days of the earlier to occur of the Option Notice Date or
the Outside Option Notice Date, Tenant shall execute and deliver to Landlord, as
applicable, one of the following certificates: (i) a certificate confirming that
Tenant has elected to exercise both options in Section 3(e)(i) and 3(e)(ii)
above, (ii) a certificate (the “Tenant 350 Expansion Certificate”) confirming
the Tenant has elected not to exercise, and is waiving, both of its options
under Section 3(e)(i) and 3(e)(ii) above, or (iii) a certificate (the “Tenant
Extension Certificate”) confirming that Tenant has elected to exercise it option
in Section 3(e)(i) above, but has waived its option in Section 3(e)(ii) above.
Notwithstanding anything contained herein to the contrary, the failure of Tenant
to execute one of the certificates described in the preceding sentence shall not
affect or change such exercise or waiver or otherwise invalidate the Lease or
this amendment.



-3-

--------------------------------------------------------------------------------




4.Vacation and Surrender of the Surrender Premises.


(a)    Within sixty (60) days of the date hereof (the “Surrender Date”), Tenant
shall promptly and fully vacate, surrender, deliver and turnover to Landlord the
Surrender Premises in the condition required by and under the Lease, including,
without limitation, Section 4.1 of the Lease, whereupon (i) the Lease shall
terminate with respect to the Surrender Premises, except for any
indemnifications or hold harmless agreements under the Lease which expressly
survive such vacation, surrender, delivery and turnover or termination;
accordingly, the term “Premises” as defined and used in and under the Lease
shall exclude and not include the Surrender Premises, and (ii) all of the
rights, privileges and benefits of Tenant under the Lease with respect to the
Surrender Premises, including, without limitation, all rights of use, occupancy
and possession of the Surrender Premises, shall terminate and be waived and
relinquished by Tenant. Notwithstanding the foregoing, Tenant shall continue to
pay Base Rent and all Additional Rent on the Surrender Premises from and after
the Surrender Date until the First Floor APCD at the then current rental rate.


(b)    Tenant’s failure to surrender and turnover the Surrender Premises on or
before 60 days from the date hereof shall be deemed an Event of Default under
the Lease by Tenant, without any notice and/or cure right as may be provided in
the Lease, and Landlord shall be entitled to immediately pursue all rights and
remedies available to Landlord under the Lease for an Event of Default by
Tenant.


(c)    “Surrender Premises” shall mean those certain premises shown on the
drawing attached hereto as Exhibit B and made a part hereof, located on the
first (1st) floor of the Building. The Surrender Premises contain a total of 636
square feet of Rentable Area located in Suite 100 on the first (1st) floor of
the Building.


5.Base Rent from and after the Surrender Date. From and after the Surrender
Date, through the Expiration Date, as herein extended, the Base Rent for the
Premises shall be as provided on the Base Rent Schedule attached hereto as
Exhibit C and made a part hereof for all purposes.


6.Premises Rentable Area and Tenant’s Proportionate Share. Effective as of the
First Floor APCD, (a) the Premises shall contain 70,278 square feet of Rentable
Area, and (b) Tenant’s Proportionate Share as set forth in the Lease shall be
34.2701% for all purposes under the Lease. Effective as of the Suite 350 APCD,
(a) the Premises shall contain 89,208 square feet of Rentable Area, and (b)
Tenant’s Proportionate Share as set forth in the Lease shall be 43.5010% for all
purposes under the Lease.


7.Parking. Upon the First Floor APCD and the Suite 350 APCD, respectively,
Landlord shall make available to Tenant the same ratio (e.g. 4.0 permits per
1,000 square feet of Rentable Area) of Parking Permits for the portion of the
Additional Premises then being leased to Tenant as Landlord has made available
for the Original Premises as set forth and upon the same terms and conditions
contained in Exhibit I to the Lease. One (1) of such Permits allocated to the
First Floor Premises and seven (7) of such Permits allocated to Suite 350 shall
be assigned as reserved covered parking. Landlord and Tenant hereby acknowledge
and agree that as of the date of this Amendment (a) the Lease currently provides
Tenant the right to have fifteen (15) of such Permits to be assigned as reserved
covered parking spaces, and (b) with Landlord’s approval, Tenant currently uses
an additional three (3) reserved covered parking spaces and an additional two
(2) reserved motorcycle covered parking spaces. Therefore, upon the First floor
APCD and the Suite 350 APCD, a total of twenty-eight (28) of the Permits for the
Premises shall be assigned as reserved covered parking spaces for Tenant, two
(2) of which such Permits shall be assigned as reserved motorcycle covered
parking spaces, and such reserved covered parking spaces are set forth in
Exhibit D attached hereto.
 

-4-

--------------------------------------------------------------------------------




8.Condition of the Premises. Tenant acknowledges that no representations as to
the condition, repair or alteration of the Original Premises or the Additional
Premises, nor promises to alter, remodel or improve the Original Premises or the
Additional Premises, have been made by Landlord, and accepts the Original
Premises and the Additional Premises their current AS IS, WHERE IS condition.


9.Tenant Allowances.


(a)Except as hereinafter provided and provided that Tenant has not elected to
exercise its option to reduce the Term so that the Expiration Date is November
30, 2019 in accordance with Section 3(e)(ii) above, Landlord shall make
available to Tenant an allowance equal to $10.00 per square foot of Rentable
Area of the Premises excluding the First Floor Premises (the “Future Allowance”)
to be used solely to reimburse Tenant for the cost of all leasehold improvements
made by Tenant for any space under lease by Tenant in Aspen Lake One, Tower
Point or Tower of the Hills, including, but not limited to, permitting expenses,
building standard improvements, all costs relating to architectural and
engineering services, and a one percent (1%) construction management fee payable
to Landlord for plan review and other necessary coordination between Tenant’s
contractor and the Landlord) (the “Qualified Expenses”); provided, however, at
least twenty percent (20%) of the Future Allowance may only be utilized by
Tenant for Qualified Expenses incurred by Tenant after December 1, 2019 but
before November 30, 2020. Tenant hereby acknowledges and agrees that Landlord
shall have no obligation to make the Future Allowance available, or to pay any
portion of the Future Allowance, to Tenant if Tenant exercises its option in
accordance with Section 3(e)(ii) above to reduce the Term so that the Expiration
Date is November 30, 2019 and therefore, any Qualified Expenses, whether
incurred by Tenant prior to or after such exercise, shall not be payable to
Tenant if Tenant exercises its option to reduce the Term. Further, Tenant hereby
acknowledges and agrees that Landlord shall have no obligation to make the
Future Allowance available, or to pay any portion of the Future Allowance, to
Tenant with respect to Suite 350 if Tenant exercises its option in accordance
with Section 3(e)(i) above to terminate its obligations with respect to Suite
350 and therefore, any Qualified Expenses with respect to Suite 350, whether
incurred by Tenant prior to or after such exercise, shall not be payable to
Tenant if Tenant exercises its option to terminate its obligations with respect
to Suite 350. All leasehold improvements must be made in accordance with, and
subject to, the terms and conditions of the Work Letter attached to the Lease as
Exhibit D, except all references therein to the Premises shall be deemed
references to the portion of the Premises to which the tenant improvements are
being made and the amount of the Allowance shall be the portion of the Future
Allowance then remaining. The Future Allowance shall be disbursed in accordance
with Exhibit D attached to the Lease; provided, however, for Qualified Expenses
incurred by Tenant on or before December 1, 2019, Landlord shall not be
obligated to pay any portion of the Future Allowance to Tenant prior to December
1, 2019, and such Future Allowance may be applied by Tenant to reimbursements of
such Qualified Expenses paid for by Tenant on or before December 1, 2019. Any
unused portion of the Future Allowance remaining as of May 31, 2020 shall inure
solely to the benefit of Landlord, and Tenant shall have no rights to any
credit, offset, abatement or payment with respect thereto.


(b)Tenant shall construct leasehold improvements and tenant finish (“Tenant’s
First Floor Work”) to the First Floor Premises in accordance with, and subject
to, the terms and conditions of the Work Letter attached to the Lease as Exhibit
D, except all references therein to the Premises shall be deemed references to
the First Floor Premises and the amount of the Allowance shall be as set forth
below. Notwithstanding the foregoing, Tenant’s First Floor Work shall be deemed
to include work done to the Surrender Premises and Suite 100, 178 and 180 of the
Original Premises.



-5-

--------------------------------------------------------------------------------




(c)Landlord shall make available to Tenant an allowance of Seventy Thousand One
Hundred Forty and 0/100 Dollars ($70,140) (the “Allowance”) to be used solely to
reimburse Tenant for the Qualified Expenses incurred by Tenant in connection
with Tenant’s First Floor Work, the actual cost of any cabling for the First
Floor Premises, and moving expenses with respect to the First Floor Premises.
The allowance shall be disbursed in accordance with Exhibit D attached to the
Lease. Any unused portion of the Allowance remaining as of six (6) months
following the delivery of the First Floor Premises to Tenant for the
construction of leasehold improvements, shall inure solely to the benefit of
Landlord, and Tenant shall have no rights to any credit, offset, abatement or
payment with respect thereto.


(d)The Tenant Representative set forth in Exhibit D attached to the Lease shall
be changed to:


LDR Spine USA, Inc.
13785 Research Blvd. - Suite 200
Austin, Texas 78750
Attention: James Burrows
512-344-3307 (P)
512-344-3350 (F)


(e)The Landlord Representative set forth in Exhibit D attached to the Lease
shall be changed to:


FPG Aspen Lake Owner, LP
13785 Research Blvd., Suite 120
Austin, TX 78750
Attention: Ruth St. James
512-219-0740 (P)
512-258-3896 (F)
 
(f)Entry into the First Floor Premises by Tenant, any assignees claiming by,
through, or under Tenant, any subtenants claiming by, through, or under Tenant,
and any of their respective agents, contractors, officers, employees, licensees,
guests and invitees prior to the First Floor APCD shall be subject to all of the
provisions of the Lease, as amended by this Amendment, other than the payment of
Base Rent.


10.Restoration.    There shall be no obligation for Tenant to restore any
portion of the Additional Premises to any “building standard” configuration or
otherwise at the expiration of the Lease.


11.Fitness Center Relocation. Concurrently with the execution hereof, Tenant
shall pay to Landlord the sum of $150,000.00, in immediately available funds,
which shall be used solely by Landlord for all costs, including, without
limitation, demolition costs, architectural and engineering fees and reasonable
construction management fees, to relocate the existing fitness center and
associated bathrooms and showers on the first (1st) floor of the Building and to
construct the new fitness center on the first (1st) floor of the Building, but
not for the purchase of additional exercise equipment to be located therein (the
“Fitness Center Relocation Construction”). Landlord shall provide to Tenant
copies of all invoices relating to the Fitness Center Relocation Construction.
Subject to force majeure, Landlord shall commence the Fitness Center Relocation
Construction within the later of sixty (60) days of the date hereof or fifteen
(15) days following Tenant’s surrender of the Surrender Premises, and complete
the Fitness Center Relocation Construction prior to the First Floor APCD.
Landlord shall leave the bathroom and shower fixtures in the existing fitness
center in place for the use of Tenant.



-6-

--------------------------------------------------------------------------------




12.Right of First Offer. On or before November 30, 2018, provided that the Lease
is in full force and effect and no Event of Default shall have occurred and be
continuing, Tenant shall have a Right of First Offer (“ROFO”) to lease any space
(the “ROFO Space”) coming available for lease in the Building. Landlord shall
provide written notice (the “ROFO Notice”) to Tenant of any ROFO Space coming
available for lease no earlier than twelve (12) months prior to the date the
space is coming available for lease, and no later than three (3) months prior to
the date the space is available for lease. This ROFO shall be subject to any
pre-existing rights of tenants in the Building to expand or renew which are in
place prior to the Effective Date, but superior to any rights of tenants in the
Building to expand or renew which are granted after the Effective Date. The ROFO
Notice shall indicate the space coming available, the date the space will be
available, and shall include an accurate floor plan of the ROFO space, which
depicts the configuration of the ROFO space in terms of walls, kitchen areas,
dimensions of rooms and doorways. Tenant shall have seven (7) business days to
respond to the ROFO Notice in writing (the “ROFO Response”) indicating Tenant’s
election to lease the ROFO Space. In the event Tenant elects to lease the ROFO
Space, the ROFO Space lease shall commence upon the earlier of Tenant’s
occupancy of the ROFO Space for the purpose of conducting business, or sixty
(60) days following the delivery of the ROFO Space to Tenant. In the event
Landlord provides any ROFO Notice to Tenant on or before November 30, 2018, the
ROFO Space shall be leased to Tenant upon the same terms and conditions as the
Lease and at the annual rate per square foot of Rentable Area for the Additional
Premises provided in Section 5 hereof; provided, however, Landlord shall provide
a prorated allowance of $10.00 per square foot of Rentable Area, which shall be
prorated based on the length of lease term of the ROFO space versus the length
of lease term for the Additional Premises. In the event that Tenant exercises a
ROFO and less than eight (8) years of Term on the Lease, beginning from the
commencement of the Lease with respect to the ROFO Space, remain for the
Premises, Tenant shall extend the Term of the Lease to end on a date which is
eight (8) years following the commencement of the Lease with respect to the ROFO
Space. The rental rate for the Premises for any extended term shall be equal to
the annual rate per square foot of Rentable Area for the Additional Premises
paid during the last year of the Term prior to extension, plus an additional
$0.50 per square foot of Rentable Area per year for each year of the extended
Term of the Lease. If Tenant timely notifies Landlord of its intention to lease
the ROFO Space, Tenant shall execute an amendment to the Lease adding the ROFO
Space to the Premises and extending the Term, if applicable, within thirty (30)
days following the date Landlord sends such an amendment to Tenant for review;
provided, that the failure to execute such an amendment shall not release Tenant
of its obligations with respect to the ROFO Space. The ROFO is personal to
Tenant and is not assignable to any third parties, including but not limited to
any assignee or subtenant of Tenant, except with respect to a Permitted Transfer
to an Affiliate or successor to Tenant by purchase, merger, consolidation or
reorganization.


13.Right of First Refusal. If, from and after November 30, 2018 during the Term,
Landlord shall receive an offer which Landlord is willing to accept (the
“Offer”) to lease vacant space in the Building (the “Refusal Space”) and
provided that the Lease is in full force and effect and no Event of Default
shall have occurred and be continuing, Tenant shall have an on-going right of
first refusal (“Right of First Refusal”) to lease all (but not part) of the
portion of the Refusal Space that is the subject of the Offer (the “Subject
Space”) upon the same terms and conditions contained in the Offer; provided,
however, for Offers delivered on or before November 30, 2019, the lease term for
the Subject Space shall be the same as the remaining Term of the Lease, and if
the remaining Term is shorter than the lease term stated in the Offer, all
allowances, concessions such as free rent, etc. and other costs to be paid by
Landlord shall be proportionately reduced or the rental rate in the Offer shall
be adjusted upward by Landlord at Tenant’s option in accordance with its
standard pricing procedures to take into account the shorter period within which
Landlord may recover any allowances, concessions or other costs to be paid by
Landlord as set forth in the Offer. Conversely, if the remaining Term is longer
than the lease term stated in the Offer, all allowances, concessions such as
free rent, etc. and other costs to be paid by Landlord shall be proportionately
increased and the rental rate in the Offer for the timeframe between the
expiration of the remaining Term and the lease term stated in the Offer shall be
adjusted upward with the same escalations to the rental rate as are stated in
the Offer. For Offers received December 1, 2019 and thereafter, the terms and
conditions of the lease for the Subject Space shall be the same as those in the
Offer, including, without limitation, the lease term. If, within seven (7) days
after Tenant receives written notice of the Offer (including a statement of the
material terms and conditions thereof), Tenant does not notify Landlord in
writing that Tenant elects to lease the Subject Space, then Landlord may enter
into a lease with the prospective tenant who made the Offer on substantially the
same terms and conditions contained therein. In addition, if the Subject Space
is less than all of the Refusal Space, Tenant’s failure to exercise the Right of
First Refusal with respect to the Subject Space shall not prejudice

-7-

--------------------------------------------------------------------------------




its Right of First Refusal with respect to the remainder of the Refusal Space.
If Tenant timely notifies Landlord of its intention to lease the Subject Space,
Tenant shall execute an amendment to the Lease adding the Subject Space to the
Premises and otherwise incorporating the terms and conditions of the Offer
within thirty (30) days following the date Landlord sends such an amendment to
Tenant for review; provided, that the failure to execute such an amendment shall
not release Tenant of its obligations with respect to the Subject Space. The
commencement date for the Subject Space shall be the earlier of (i) occupancy of
the Subject Space by Tenant for the purpose of conducting business or (ii) the
commencement date as contemplated in the Offer. The Right of First Refusal is
personal to Tenant and is not assignable to any third parties, including but not
limited to any assignee or subtenant of Tenant, except with respect to a
Permitted Transfer to an Affiliate or successor to Tenant by purchase, merger,
consolidation or reorganization. This Right of First Refusal replaces the Right
of First Refusal contained in Section 3 of Exhibit J to the Lease, which Section
3 of Exhibit J to the Lease is hereby deleted in its entirety.


14.Security Deposit. Effective as of the Effective Date, the amount of letter of
credit Security Deposit required under Section 2.4 of the Lease shall be
increased to $1,000,000. As long as no Event of Default shall have occurred and
be continuing, the amount of Security Deposit required under the Lease shall be
reduced as follows (with the following schedule replacing the schedule set forth
in Section 2.4 to the Lease and Paragraph 8 of the First Amendment).


Reduction Date
Required Amount of Security
Deposit after such Reduction Date
12/31/2015
$1,000,000
12/31/2016
$1,000,000
12/31/2017
$1,000,000
12/31/2018
$1,000,000
12/31/2019
$500,000
12/31/2020
$500,000
12/31/2021
$500,000
12/31/2022
$500,000
12/31/2023
$500,000
11/30/2024
$500,000



15.Non-Disturbance Agreement. Upon written request from Tenant, Landlord shall
use its commercially reasonable efforts to secure from the current Interest
Holder a non-disturbance agreement (a “Non-Disturbance Agreement”) on the
standard form of such Interest Holder with or for the benefit of Tenant, within
sixty (60) days following receipt by Landlord of such written request from
Tenant, whereby the Interest Holder agrees not to disturb Tenant’s possession of
the Premises provided an Event of Default shall not have occurred and be
continuing. Within fifteen (15) days of written demand from Landlord, Tenant
shall pay to Landlord all fees, charges, costs, expenses and legal fees of the
Interest Holder that such Interest Holder charges Landlord in connection with
such Non-Disturbance Agreement, whether or not such Non-Disturbance Agreement is
actually approved, negotiated and/or executed by all parties thereto.



-8-

--------------------------------------------------------------------------------




16.Landlord’s Notice Addresses. The addresses for notice set forth below shall
supersede and replace any addresses for notice set forth in the Lease.


Landlord:
 
FPG Aspen Lake Owner, LP
 
 
c/o Fortis Property Group, LLC
 
 
45 Main Street, Suite 800
 
 
Brooklyn, New York 11201
 
 
Attention:  Jonathan Landau
 
 
Telephone: 718.907.7703
 
 
Facsimile:  718.907.8703
 
 
 
with a copy to:
 
Bloodworth Carroll, P.C.
 
 
10000 North Central Expressway, Suite 1050
 
 
Dallas, Texas 75231
 
 
Attention:  Thom Bloodworth
 
 
Telephone: 214.234.2722
 
 
Facsimile:  214.234.2727 

17.Determination of Charges. Landlord and Tenant agree that each provision of
the Lease (as amended by this Amendment) for determining charges and amounts
payable by Tenant (including provisions regarding Tenant’s Proportionate Share
of Operating Expenses) is commercially reasonable and, as to each such charge or
amount, constitutes a statement of the amount of the charge or a method by which
the charge is to be computed for purposes of Section 93.012 of the Texas
Property Code.


18.Prohibited Persons and Transactions. Tenant represents and warrants that
neither it nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and none of their respective
employees, officers, directors, representatives or agents is, nor will they
become, a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Assets Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated Nationals and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not assign or otherwise transfer the Lease to, contract with or otherwise engage
in any dealings or transactions or be otherwise associated with such persons or
entities.
 
19.Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
 the Lease is and remains in good standing and in full force and effect,  Tenant
has no claims, counterclaims, set-offs or defenses against Landlord arising out
of the Lease or in any way relating thereto or arising out of any other
transaction between Landlord and Tenant, and  except as expressly provided for
in this Amendment, all tenant finish-work allowances provided to Tenant under
the Lease or otherwise, if any, have been paid in full by Landlord to Tenant,
and Landlord has no further obligations with respect thereto.



-9-

--------------------------------------------------------------------------------




20.Broker. Landlord and Tenant each warrant to the other that it has not dealt
with any broker or agent in connection with the negotiation or execution of this
Amendment other than Jones Lang LaSalle (Brent Powdrill and Rachel Coulter)
(“JLL”), the Landlord’s broker, and CBRE, Inc. (Russell Young) (“CBRE”), the
Tenant’s broker. Landlord agrees that it shall pay a commission to JLL pursuant
to the terms of a separate agreement between Landlord and JLL. In addition,
Landlord agrees that it shall pay a commission to CBRE pursuant to the terms of
that certain Commission Agreement (Lease) dated of even date herewith between
Landlord and CBRE (the “Commission Agreement”). Tenant and Landlord shall each
indemnify the other against all costs, expenses, attorneys' fees, and other
liability for commissions or other compensation in connection with this
Amendment claimed by any other broker or agent claiming the same by, through or
under the indemnifying party. Landlord and Tenant hereby acknowledge and agree
that a portion of the Extended Term First Floor Expansion Premises Commission
and the Existing Premises Extension Commission (both as defined in the
Commission Agreement) which may become payable to CBRE pursuant to that certain
Commission Agreement, if payable thereunder, will be due on December 1, 2019
(the “2019 Commission”). In the event that Landlord, or any other party
(including, but not limited to, any successor to the current Landlord), is
obligated but fails to pay the 2019 Commission under the Commission Agreement by
December 1, 2019, Tenant may give written notice to Landlord of such failure and
a demand for payment of the 2019 Commission to CBRE. In the event that on or
before the expiration of thirty (30) days following Landlord’s receipt of
Tenant’s notice and demand, Landlord fails to thereafter pay the 2019 Commission
to CBRE or fails to provide evidence to Tenant of payment of the 2019 Commission
to CBRE, in a form reasonably satisfactory to Tenant, Tenant shall have the
right to pay directly to CBRE the 2019 Commission and after providing evidence
of such payment to Landlord, in a form reasonably satisfactory to Landlord, the
right to abate Base Rent then becoming due by the amount of the 2019 Commission
actually paid by Tenant to CBRE.


21.No Claims. As of the date hereof, Tenant has no pending claims, demands,
counterclaims, defenses, allowances, adjustments or offsets arising out of or in
any way related to the Lease or arising out of any document, writing or
instrument executed in connection therewith or herewith. Tenant is not aware of
any default by Landlord under any of the terms or provisions of the Lease.


22.Entire Agreement. This Amendment supersedes and cancels any and all previous
statements, negotiations, arrangements, brochures, agreements and
understandings, if any, between Landlord and Tenant with respect to the subject
matter of this Amendment. The Lease and this Amendment constitute the entire
agreement of the parties with respect to the subject matter of the Lease and
this Amendment. There are no representations, understandings, stipulations,
agreements, warranties or promises (express or implied, oral or written) between
Landlord and Tenant with respect to the subject matter of this Amendment or the
Lease. It is likewise agreed that the Lease and this Amendment may not be
altered, amended, modified or extended except by an instrument in writing signed
by both Landlord and Tenant.


23.Authority. The person executing this Amendment on behalf of Tenant represents
unto Landlord that: (a) Tenant is a duly organized and validly existing Texas
corporation in good standing under the laws of the State of Texas, (b) Tenant
has the full right and authority to execute, deliver and perform this Amendment;
(c) the person executing this Amendment on behalf of Tenant is authorized to do
so; (d) upon request of Landlord, such person will deliver to Landlord
satisfactory evidence of his or her authority to execute this Amendment on
behalf of Tenant; and (e) this Amendment, when executed and delivered by Tenant
and Landlord, will constitute the valid and binding agreement of both parties,
enforceable against Landlord and Tenant in accordance with its terms.



-10-

--------------------------------------------------------------------------------




24.Status of Lease. The Lease, as amended by this Amendment, is in full force
and effect and is binding upon and enforceable by Landlord and Tenant in
accordance with its terms. In the event of a conflict between the terms and
conditions of the Lease and the terms and conditions in this Amendment, the
terms and conditions of this Amendment shall control.


25.Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all of such counterparts shall
constitute one document. To facilitate execution of this Amendment, the parties
hereto may execute and exchange, by telephone facsimile or electronic mail PDF,
counterparts of the signature pages. Signature pages may be detached from the
counterparts and attached to a single copy of this Amendment to physically form
one document.


EXECUTED effective as of the Effective Date.




LANDLORD:


FPG ASPEN LAKE OWNER, LP,
a Delaware limited partnership
By:
 
FPG ASPEN LAKE GP, LLC,
 
 
a Delaware limited liability company,
 
 
its General Partner
 
 
 
 
 
By: /s/ Jonathan Landau
 
 
Name: Jonathan Landau
 
 
Title: CEO



TENANT:


LDR SPINE USA, INC.,
a Delaware corporation
By:
 
/s/ Christophe Lavigne
Name:
 
Christophe Lavige
Title:
 
President
















-11-

--------------------------------------------------------------------------------




EXHIBIT A


ADDITIONAL PREMISES
[exhibita.jpg]

A-1

--------------------------------------------------------------------------------




[exhibita1.jpg]

A-2

--------------------------------------------------------------------------------




EXHIBIT B


SURRENDER PREMISES
[exhibitb.jpg]

B- 1

--------------------------------------------------------------------------------




EXHIBIT C


BASE RENT SCHEDULE


Time period


Annual Rate per square foot of Rentable Area for Original Premises
(“Original Premises PSF Rate”)
Square Footage of Premises at the Original Premises PSF Rate
Annual rate per square foot of Rentable Area for Additional Premises
(“Additional Premises PSF Rate”)
Square Footage of Premises at the Additional Premises PSF Rate
Total Annual Base Rent
Total Monthly Installment of Base Rent
The Surrender Date to the First Floor APCD
$19.50
67,407sf
 
 
$1,314,436.50
$109,536.37
The First Floor APCD through the 30th  day following the First Floor APCD
$19.50
67,407sf
$19.50
2,871sf
$1,370,421.00
$114,201.75
The 31st day following the First Floor APCD through November 30, 2016
$19.50
67,407sf
$23.00
2,871sf
$1,380,469.50
$115,039.13
The Suite 350 APCD through the 30th  day following the Suite 350 APCD
 
 
$19.50
18,930sf
$369,135.00
$30,761.25
The 31st day following the Suite 350 APCD through November 30, 2016
 
 
$23.00
18,930sf
$435,390.00
$36,282.50
December 1, 2016 through November 30, 2017
$20.00
67,407sf
$23.50
21,801sf
$1,860,463.50
$155,038.63
December 1, 2017 through November 30, 2018
$20.50
67,407sf
$24.00
21,801sf
$1,905,067.50
$158,755.63
December 1, 2018 through November 30, 2019
$21.00
67,407sf
$24.50
21,801sf
$1,949,671.50
$162,472.63
December 1, 2019 through November 30, 2020
$25.00
67,407sf
$25.00
21,801sf
$2,230,200.00
$185,850.00
December 1, 2020 through November 30, 2021
$25.50
67,407sf
$25.50
21,801sf
$2,274,804.00
$189,567.00
December 1, 2021 through November 30, 2022
$26.00
67,407sf
$26.00
21,801sf
$2,319,408.00
$193,284.00


C-1

--------------------------------------------------------------------------------




December 1, 2022 through November 30, 2023
$26.50
67,407sf
$26.50
21,801sf
$2,364,012.00
$197,001.00
December 1, 2023 through November 30, 2024
$27.00
67,407sf
$27.00
21,801sf
$2,408,616.00
$200,718.00
December 1, 2024 through the Expiration Date
$27.50 plus $0.50 psf increases on each anniversary thereafter
67,407sf
$27.50 plus $0.50 psf increases on each anniversary thereafter
21,801sf
To be determined
To be determined




C-2

--------------------------------------------------------------------------------




EXHIBIT D


ASSIGNED PARKING
[exhibitd.jpg]

D-1